Citation Nr: 0907789	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic tonsillitis and pharyngitis.      

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability, to include residuals of an injury 
to the left acromioclavicular joint.   

3.  Entitlement to service connection for a bilateral eye 
disorder, to include a dry eye syndrome.  

4.  Entitlement to service connection for a prostate 
disorder, to include prostatic hypertrophy.   

5.  Entitlement to service connection for 
hypercholesterolemia or a chronic disability manifested by 
hypercholesterolemia.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to service connection for a cervical spine 
disability, including degenerative disc and joint disease.  

8.  Entitlement to service connection for shingles (herpes 
zoster).   

9.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine at L5-S1, prior 
to November 1, 2006.  

10.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine at L5-S1, on 
and after November 1, 2006.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, and a July 2007 rating 
action by the VARO located in Oakland, California.  The 
Veteran currently resides within the jurisdiction of the 
Oakland VARO.        

In the veteran's substantive appeal (VA Form 9), dated in 
December 2004, he indicated that he desired a hearing before 
the Board at the RO.  However, in correspondence from the 
veteran to the RO, received in January 2005, the Veteran 
withdrew his request for a Travel Board hearing and requested 
that his case be forwarded to the Board.

With respect to the new and material claims, in the July 2007 
rating action, the RO determined that new and material 
evidence had been submitted and reopened the Veteran's claims 
for service connection for chronic tonsillitis and 
pharyngitis, and a left shoulder disability, to include 
residuals of an injury to the left acromioclavicular (AC) 
joint.  In that same rating action, the RO denied the 
aforementioned claims on the merits.  

Irrespective of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issues on appeal have been 
characterized as set forth on the title page.

The decision set out below grants the application to reopen 
the claim for service connection for a left shoulder 
disability, to include residuals of an injury to the left AC 
joint.  The underlying issue for service connection for a 
left shoulder disability, and the issues of entitlement to 
service connection for a cervical spine disability and 
shingles, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2001 rating action, the RO denied the 
Veteran's claims of entitlement to service connection for 
chronic tonsillitis and pharyngitis, and a left shoulder 
disability, to include residuals of an injury to the left AC 
joint.  The Veteran was provided notice of the decision and 
his appellate rights but did not file a notice of 
disagreement with respect to either claim.        

2.  In June 2006, the Veteran filed an application to reopen 
his claims for service connection for chronic tonsillitis and 
pharyngitis, and a left shoulder disability, to include 
residuals of an injury to the left AC joint.     

3.  In regard to the claim for service connection for chronic 
tonsillitis and pharyngitis, the evidence received since the 
unappealed January 2001 decision, when considered by itself 
or in the context of the entire record, relates to a fact 
unestablished by the previously available record that is 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.     

4.  During service, the Veteran was treated for tonsillitis 
and pharyngitis; private medical records reflect that in 
early August 1999, approximately three weeks before the 
Veteran's separation from the military, he was diagnosed with 
severe tonsillitis and was hospitalized; post-service private 
medical records show that in December 2000, the veteran was 
diagnosed with chronic tonsillitis and underwent a 
tonsillectomy; it is at least as likely as not that the 
Veteran's tonsillectomy is related to his recurrent in-
service episodes of tonsillitis and pharyngitis.  

5.  In regard to the claim for service connection for a left 
shoulder disability, to include residuals of an injury to the 
left AC joint, the evidence received since the unappealed 
January 2001 decision, when considered by itself or in the 
context of the entire record, relates to a fact unestablished 
by the previously available record that is necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.   

6.  During service, the Veteran was diagnosed with hyperopia, 
which is a refractive error and as such, it is not a 
disability for VA compensation purposes absent aggravation by 
superimposed injury; the only in-service eye trauma was a 
superficial corneal abrasion in September 1996; there are no 
current residuals of the corneal abrasion and the injury did 
not aggravate the Veteran's hyperopia.    

7.  There is no competent medical evidence showing a current 
diagnosis of a dry eye syndrome; the first post-service 
evidence of an eye disorder is in 2004, over four and a half 
years after the Veteran's separation from the military; there 
is no competent opinion that links a current eye disorder, to 
include conjunctivitis, to any incident of service, to 
include alleged chemical exposure.   

8.  The Veteran's service treatment records show that he was 
treated on one occasion for prostatitis; it is apparent that 
this episode was acute and transitory and resolved with no 
residual disability as the remaining service treatment 
records, including the retirement examination report, are 
negative for any complaints or findings of a prostate 
disorder and the first post-service medical evidence of a 
prostate disorder, diagnosed as prostatic hypertrophy, is 
dated over five years after the Veteran's discharge; there is 
no competent evidence that suggests a causal link between a 
current prostate disorder, to include prostatic hypertrophy, 
and any incident of active service.   

9.  Hypercholesterolemia is a laboratory finding; it is not a 
disease for VA compensation purposes and there is no 
competent evidence of a diagnosis of a chronic disability 
manifested by an elevated serum cholesterol.  

10.  There is no competent medical evidence showing a current 
diagnosis of post-traumatic stress disorder (PTSD).    

11.  For the relevant period prior to November 1, 2006, save 
for the periods from October 9, 2002 to January 31, 2003, and 
from April 29, 2005 to October 31, 2006 (when the Veteran was 
in receipt of a total (100 percent) rating for his back 
disability based upon convalescence after back surgeries 
[38 C.F.R. § 4.30]), the Veteran's service-connected low back 
disability was symptomatic and productive of functional 
impairment but it was not manifested by more than moderate 
limitation of motion of the lumbar spine or more than 
moderate intervertebral disc syndrome; limitation of flexion 
of the thoracolumbar spine to 30 degrees or less; 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician; or any 
neurological defect, including but not limited to bowel and 
bladder impairment, warranting a separate compensable rating 
(other than radiculopathy of the right lower extremity, rated 
10 percent from March 3, 2003; and urinary incontinence, 
rated 20 percent from April 29, 2005). 

12.  From November 1, 2006 to the present, the Veteran's low 
back disability has been manifested by limitation of motion 
and pain, but not by ankylosis of the thoracolumbar spine, 
more than severe intervertebral disc syndrome, or 
incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician; or any 
neurological defect, including but not limited to bowel and 
bladder impairment, warranting a separate compensable rating 
(other than radiculopathy of the right lower extremity, rated 
10 percent from March 3, 2003; and urinary incontinence, 
rated 20 percent from April 29, 2005).   


CONCLUSIONS OF LAW

1.  The January 2001 rating action, in which the RO denied 
the veteran's claims of entitlement to service connection for 
chronic tonsillitis and pharyngitis, and a left shoulder 
disability, to include residuals of an injury to the left AC 
joint, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2008).       

2.  New and material evidence has been received to reopen the 
claim for service connection for chronic tonsillitis and 
pharyngitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).       

3.  Entitlement to service connection for a status-post 
tonsillectomy with a history of chronic recurrent tonsillitis 
and pharyngitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).     

4.  New and material evidence has been received to reopen the 
claim for service connection for a left shoulder disability, 
to include residuals of an injury to the left AC joint.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).   

5.  Service connection for a bilateral eye disorder, to 
include a dry eye syndrome and conjunctivitis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).   

6.  A prostate disorder, to include prostatic hypertrophy and 
prostatitis, was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).    

7.  Service connection for a hypercholesterolemia or a 
chronic disability manifested by an elevated serum 
cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).     

8.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008 ); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).     

9.  The criteria for a schedular rating in excess of 20 
percent for degenerative disc disease of the lumbar spine at 
L5-S1 prior to November 1, 2006, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002); 
5237, 5243 (2008).

10.  The criteria for a schedular rating in excess of 40 
percent for degenerative disc disease of the lumbar spine at 
L5-S1 on and after November 1, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); 
Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005, August 2006, and May 2007 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

At the outset, the Board notes that with respect to the 
Veteran's application to reopen claims for service connection 
for chronic tonsillitis and pharyngitis, and a left shoulder 
disability, to include residuals of an injury to the left AC 
joint, given the favorable outcome as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

In regard to the claims for service connection for a 
bilateral eye disorder, a prostate disorder, a chronic 
disability manifested by high cholesterol, and PTSD, and the 
increased rating claim, the Board finds that VA has met these 
duties with regard to the aforementioned claims adjudicated 
in this decision.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2005, August 
2006, and May 2007 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the August 2006 letter, and a subsequent letter in 
August 2008, informed him about how VA determines effective 
dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the veteran's increased rating claim, written 
notice was provided in March 2005, August 2006, and May 2007, 
after the decision that is the subject of this appeal.  In 
regard to the service connection claims, VA did provide such 
notice to the Veteran prior to the July 2007 decision that is 
the subject of this appeal in its August 2006 and May 2007 
letters.  Therefore, proper VCAA notice was provided at the 
required time.  With respect to the Dingess, supra 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
August 2006 and August 2008 letters, but such notice was 
post-decisional.  See Pelegrini, supra.       

As to any timing deficiency with respect to notice, the Board 
is cognizant of recent Federal Circuit decisions pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA notice and notice of the 
Dingess requirements is rebutted because, as will be 
explained in greater detail below, the preponderance of the 
evidence is against the claims for service connection for a 
bilateral eye disorder, a prostate disorder, a chronic 
disability manifested by high cholesterol, and PTSD, and the 
preponderance of the evidence is also against the increased 
rating claim, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In the August 2006 and August 2008 letters, and in a July 
2008 letter which specifically addressed the Vazquez-Flores 
requirements, the Veteran received notice that mostly 
complied with the requirements outlined above.  However, to 
the extent that the aforementioned letters did not contain 
the level of specificity set forth in Vazquez-Flores, the 
prejudice raised by this procedural defect is rebutted 
because documentation in the claims file shows that the 
nature of the argument presented on behalf of the Veteran 
displays actual knowledge of what is required to substantiate 
his increased rating claim, which includes demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
veteran's employment and daily life.  As noted above, an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication and non-prejudicial error may be 
proven by demonstrating that any defect in notice was cured 
by actual knowledge on the part of the veteran of what 
evidence is needed to substantiate the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board also notes that the 
October 2004 statement of the case and the July 2008 Vazquez-
Flores letter include the criteria which are pertinent to the 
Veteran's increased rating claim.     

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  With respect to the 
increased rating claim, the Veteran received VA examinations 
in November 1999, August 2004, and November 2006 which were 
thorough in nature and adequate for the purposes of deciding 
the claim.        

In regard to the veteran's service connection claims, the 
Veteran did not receive a VA examination in recent years for 
the purposes of deciding these claims, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claims (see 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4)), 
although the Veteran did receive a VA contract examination in 
November 1999 and subsequently dated medical records on file 
show that he was evaluated for treatment purposes on multiple 
occasions.  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veteran v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

During service, the Veteran was diagnosed with hyperopia.  
However, hyperopia is a refractive error of the eye and a 
refractive error is not a disability for VA compensation 
purposes absent a superimposed injury and no such history of 
an in-service eye injury was noted in the service medical 
records.  Although the veteran's service medical records 
reflect that he was diagnosed with a corneal abrasion in 
September 1996, there is no evidence showing that such 
abrasion aggravated his hyperopia.  In addition, the Board 
notes that there is no competent medical evidence showing a 
current diagnosis of a dry eye syndrome.  Moreover, the first 
post-service evidence of an eye disorder is in 2004, over 
four and a half years after the Veteran's separation from the 
military, and there is no competent opinion that links a 
current eye disorder, to include conjunctivitis, to any 
incident of service, to include alleged chemical exposure.  

Regarding a prostate disorder, although the Veteran's service 
treatment records show that he was treated on one occasion 
for prostatitis, the remaining records, including the 
separation examination report, are negative for any 
complaints or findings of a prostate disorder, to include 
prostatitis.  In addition, the first post-service medical 
evidence of a prostate disorder, diagnosed as prostate 
hypertrophy, is dated over five years after the Veteran's 
discharge, and there is no competent evidence that suggests a 
causal link between a current prostate disorder, to include 
prostatic hypertrophy, and any incident of active service.  
With respect to the Veteran's hypercholesterolemia or a 
claimed chronic disability manifested by high cholesterol, 
the reason for the denial of this claim is that there is no 
competent medical evidence showing that he has a chronic 
disability manifested by high cholesterol.  Moreover, 
hypercholesterolemia (elevated serum or blood 
cholesterolemia) is not a disease for which compensation can 
be awarded.  As discussed further below, elevated serum 
cholesterol is a laboratory finding that may represent a risk 
factor for other diseases, but is not a condition resulting 
in an impairment of earning capacity.  In regard to the 
Veteran's claimed PTSD, there is no competent medical 
evidence showing a current diagnosis of PTSD.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); Wells v. Principi, 326 F.3e 1381, 1384 (Fed. Cir. 
2003).    

With respect to the Veteran's service-connected back 
disability, he has been provided several VA examinations in 
conjunction with his claim.  The Board finds that these 
evaluations, along with the treatment records on file, 
provide findings that are adequate for rating purposes.  
Thus, there is no duty to provide another examination or 
medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 


III.  New and Material Claims

The Veteran's claims for service connection for chronic 
tonsillitis and pharyngitis, and a left shoulder disability, 
to include residuals of an injury to the left AC joint, were 
originally denied by the RO in a January 2001 rating action.  
In regard to the claim for service connection for tonsillitis 
and pharyngitis, the RO based its decision on the fact that 
although the Veteran's service medical records showed 
treatment for tonsillitis and pharyngitis, there was no 
evidence of a current diagnosis of tonsillitis or 
pharyngitis.  In regard to the claim for service connection 
for a left shoulder disability, to include residuals of an 
injury to the left AC joint, the RO noted that x-rays taken 
of the Veteran's left shoulder during service showed that 
there was a very mild widening of the left AC joint without 
evidence of dislocation.  However, the RO stated that there 
was no evidence showing that Veteran currently had a left 
shoulder disability, to include residuals of an injury to the 
left AC joint.  The Veteran was provided notice of the 
decision and of his appellate rights.  He did not file a 
notice of disagreement with respect to either claim.  
Therefore, the January 2001 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2008).  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the January 2001 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
for tonsillitis and pharyngitis, and a left shoulder 
disability, to include residuals of an injury to the left AC 
joint, should be reopened and re-adjudicated on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 
(1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).    

A.  Chronic Tonsillitis and Pharyngitis

The Application to Reopen

The evidence of record at the time of the January 2001 rating 
action consisted of the Veteran's service treatment records 
and a VA (QTC) examination report, dated in November 1999. 

The Veteran's service treatment records reflect that in 
September 1991, he was evaluated for complaints of a sore 
throat.  The physical examination showed that his tonsils 
were enlarged with white exudates.  The diagnosis was 
exudative tonsillitis.  In March 1997, the Veteran again 
sought treatment for complaints of a sore throat.  The 
physical examination showed tonsillar edema with exudate and 
moderate post-nasal drainage.  The diagnosis was pharyngitis.  
In November 1998, the Veteran was once again diagnosed with 
pharyngitis.  The records reflect that in April 1999, the 
Veteran underwent a retirement examination.  At that time, 
his mouth and throat were clinically evaluated as "normal."  

In November 1999, the Veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that the Veteran had frequent 
upper respiratory infections in the form of tonsillitis and 
sinusitis.  According to the examiner, on one occasion during 
service, the Veteran was hospitalized due to significant 
enlargement of his tonsils.  The Veteran was given steroids 
and a bolus of intravenous antibiotics to decrease the 
swelling.  He had experienced recurrent swollen tonsils.  The 
Veteran indicated that his swollen tonsils interfered with 
breathing through his mouth, and he noted that he had a foul-
smelling discharge from his nose.  Upon physical examination 
of the Veteran's throat, the mucosa was intact.  There was no 
pharyngeal erythema, crusting, or permanent discharge.  In 
regard to a diagnosis, the examiner stated that there was no 
objective evidence of adenopathy or exudates.  

Evidence received subsequent to the unappealed January 2001 
decision consists of private medical records, dated in August 
1999, and a private operative report, dated in December 2000.  

Private medical records show that the Veteran was 
hospitalized from August 2, 1999 to August 3, 1999, for 
complaints of a severe sore throat.  Upon admission, it was 
noted that the Veteran's tonsils were markedly increased with 
yellow exudates.  X-rays showed slight enlargement of the 
epiglottis.  Corticosteroid therapy was initially given 
intravenously.  Upon his discharge, the Veteran was diagnosed 
with severe tonsillitis.    

A private operative report reflects that in December 2000, 
the Veteran was diagnosed with chronic tonsillitis and 
underwent a tonsillectomy.  In the report, the attending 
physicians noted that the Veteran had chronic tonsillitis 
that was refractive to medical therapy.  The veteran would 
wake up at night gasping for air.  

In the January 2001 RO decision, the RO denied the Veteran's 
claim on the basis that there was no current diagnosis of 
chronic tonsillitis or pharyngitis.  At the time of the 
January 2001 rating action, although there was in-service 
evidence of treatment for tonsillitis and pharyngitis, there 
was no evidence of any post-service treatment for either 
disorder.  The claims file now contains evidence that in 
December 2000, approximately one and a half years after the 
veteran's discharge, the Veteran sought treatment for chronic 
tonsillitis and underwent a tonsillectomy.    Thus, as this 
evidence relates to the unestablished fact necessary to 
substantiate the claim of whether the Veteran has a diagnosis 
of chronic tonsillitis or pharyngitis, is neither cumulative 
nor redundant of the evidence of record at the time of the 
January 2001 rating decision, and it raises a reasonable 
possibility of substantiating the claim, the Board finds that 
new and material evidence has been obtained.  Thus, the claim 
is reopened.  38 C.F.R. § 3.156.           

The Claim for Service Connection

As to the merits of the claim of entitlement to service 
connection for chronic tonsillitis and pharyngitis, the 
Veteran contends, in essence, that he has had chronic, 
recurrent episodes of throat infections that ultimately 
necessitated a tonsillectomy in December 2000.  

The Veteran's service treatment records confirm that he was 
diagnosed with and treated for both tonsillitis and 
pharyngitis.  In addition, private medical records show that 
he was hospitalized in early August 1999 for severe 
tonsillitis.  This hospitalization occurred only a few weeks 
before his discharge from service on August 31, 1999, after 
more than 20 years of active duty.  Moreover, in December 
2000, only a year and a half after his discharge, the Veteran 
underwent a tonsillectomy after he was diagnosed with chronic 
tonsillitis.  At that time, his attending physicians 
specifically noted that his chronic tonsillitis was 
refractive to medical therapy, which supports the Veteran's 
contention of continuity of symptomatology.  Therefore, 
considering the veteran's December 2000 surgery and his 
report of continuous symptoms since discharge, the Board 
finds that the evidence is at least in equipoise on the nexus 
question at hand and resolving all reasonable doubt in favor 
of the Veteran, service connection for a status-post 
tonsillectomy with a history of chronic tonsillitis and 
pharyngitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303; see also, e.g., Voerth v. 
West, 13 Vet. App. 117, 120 (1999), Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).          

B.  Left Shoulder Disability, to Include Residuals of an 
Injury to the AC Joint

The evidence of record at the time of the January 2001 rating 
action consisted of the Veteran's service medical records and 
a VA (QTC) examination report, dated in November 1999.     

The Veteran's service treatment records reflect that in 
January 1993, he sought treatment after an injury to his 
right shoulder.  The physical examination showed that the 
right shoulder was tender and that there were no 
abnormalities.  The veteran had an x-ray taken of his AC 
joints.  The x-ray was interpreted as showing a very mild 
widening of the left AC joint without evidence of 
dislocation, which was most likely due to position.  The 
right AC joint appeared normal.  In April 1999, the Veteran 
underwent a retirement examination.  At that time, he denied 
any painful or "trick" shoulder or elbow.  The Veteran's 
upper extremities were clinically evaluated as "normal."     

In November 1999, the Veteran underwent a VA examination 
which was conducted by QTC Services.  In the examination 
report, the examiner stated that the Veteran denied any 
problems with the left AC joint.  The physical examination of 
the Veteran's left shoulder showed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
weakness, or instability.  Active flexion was to 180 degrees 
with no pain.  An x-ray of the left clavicle showed no 
abnormalities.  In regard to a diagnosis, the examiner noted 
that the left shoulder was normal.      

Evidence received subsequent to the unappealed January 2001 
decision consists of private medical records, dated from 
April 2004 to December 2005.  The records show that in April 
2004, the Veteran was treated for complaints of shoulder 
pain, left greater than right, for the past two weeks.  The 
veteran denied any trauma or recent incident.  The physical 
examination showed normal range of motion.  However, there 
was a tender point at the posterior aspect of the humeral 
head, left greater than right.  The diagnosis was tendonitis.    

In the January 2001 RO decision, the RO denied the Veteran's 
claim on the basis that there was no current diagnosis of a 
left shoulder disability, to include residuals of an injury 
to the left AC joint.  At the time of the January 2001 rating 
action, although there was in-service x-ray evidence of a 
mild widening of the left AC joint, there was no post-service 
evidence of a left shoulder disability.  The claims file now 
contains evidence that in April 2004, the Veteran was 
diagnosed with tendonitis of the left shoulder.  Thus, as 
this evidence relates to the unestablished fact necessary to 
substantiate the claim-whether the Veteran has a diagnosis of 
a left shoulder disability-is neither cumulative nor 
redundant of the evidence of record at the time of the 
January 2001 rating decision, and it raises a reasonable 
possibility of substantiating the claim, the Board finds that 
new and material evidence has been obtained.  Thus, the claim 
is reopened.  38 C.F.R. § 3.156.     


IV.  Service Connection Claims

A.  Bilateral Eye Disorder, to Include a Dry Eye Syndrome

Factual Background

The Veteran's service treatment records show that in January 
1981, he was seen at the optometry clinic.  At that time, he 
stated that his glasses felt too strong and that he got dizzy 
when he was wearing his glasses.  Following the eye 
evaluation, the assessment was low hyperope.  In July 1981, 
the Veteran was treated for complaints of blurry vision.  At 
that time, he stated that he had broken his glasses.  
Following an examination of the Veteran's eyes, he was 
diagnosed with slight hyperope.  According to the records, in 
July 1991, the Veteran underwent a routine eye examination.  
He was diagnosed with mild hyperopia.  In January 1995, he 
underwent another routine eye examination and was diagnosed 
with hyperope.  In September 1996, the Veteran was treated 
for complaints of pain in his right eye.  At that time, he 
denied any trauma and noted that he had awoken in the morning 
with pain in his right eye.  He then rubbed his right eye.  
The physical examination of the veteran's right eye showed 
that there were very superficial abrasions.  The assessment 
was corneal abrasion of the right eye.  In April 1999, the 
Veteran underwent a retirement examination.  At that time, 
his distant vision was 20/20, bilaterally, and his near 
vision was 20/40 in the right eye, uncorrected, and 20/20 in 
the left eye.  The Veteran's eyes were clinically evaluated 
as "normal."   

In November 1999, the Veteran underwent a VA examination 
which was conducted by QTC Services.  Upon physical 
examination of the veteran's eyes, extraocular movements were 
intact.  The Veteran's pupils were equal and reactive to 
light and accommodation.  Gross visual fields were normal, 
and refractive error was normal.  There was no evidence of 
lid retraction or lid lag or exophthalmus.  

Private medical records, dated from April 2004 to December 
2005, show that in May 2004, the Veteran was treated for 
complaints of eye irritation.  The examiner noted that the 
Veteran had been recently diagnosed with conjunctivitis and 
had not responded to medication.  According to the Veteran, 
his eyes were still "watery," uncomfortable, and irritated.  
He was again diagnosed with conjunctivitis and prescribed new 
medication.  

Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a bilateral eye 
disorder, to include a dry eye syndrome and conjunctivitis.  
In this regard, the Veteran's service treatment records show 
that beginning in January 1981, he started receiving 
intermittent treatment for hyperopia.  Hyperopia is a 
refractive disorder.  See Dorland's Illustrated Medical 
Dictionary (28th Ed. 1988) at 131, 1138.  Refractive error of 
the eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  As such, it may not be service connected 
as a matter of law, absent evidence of aggravation by 
superimposed disease or injury.  See VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  In this case, there is no medical 
evidence of record showing that the Veteran's hyperopia was 
aggravated by a superimposed injury.  The Board recognizes 
that in September 1996, the Veteran was treated for 
complaints of pain in his right eye.  At that time, he denied 
any trauma to the eye; rather, he noted that he had rubbed 
his right eye after experiencing pain.  The physical 
examination of the Veteran's right eye indicated that there 
were very superficial abrasions and he was diagnosed with 
corneal abrasion of the right eye.  However, there is no 
competent medical evidence of record showing that the 
Veteran's superficial corneal abrasion aggravated his 
hyperopia.  In the veteran's April 1999 retirement 
examination report, the examiner clinically evaluated the 
Veteran's eyes as "normal."  In addition, his near vision 
was 20/40 in the right eye, uncorrected, and 20/20 in the 
left eye, which was consistent with the mild hyperopia that 
was shown throughout his service.      

The Board also recognizes that according to private medical 
records, in May 2004, the Veteran was diagnosed with 
conjunctivitis.  However, the Veteran's service treatment 
records are negative for any complaints or findings of 
conjunctivitis, and that the aforementioned disorder was 
first shown in 2004, over four and a half years after the 
Veteran's separation from the military and well over 7 years 
after his in-service compliant of eye pain.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the Veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  Given that the first medical 
evidence of a bilateral eye disorder is over four and a half 
years after the Veteran's separation from the military and 
more than 7 years after his in-service compliant of eye pain 
(that was attributed to a superficial abrasion), an absence 
of relevant evidence for such duration weighs against the 
veteran's claim of direct service connection.  Maxson, supra.  
In addition, there is no medical evidence of record linking 
the veteran's conjunctivitis to his period of active military 
service.

In the Veteran's substantive appeal, dated in May 2008, he 
stated that he had a dry eye syndrome.  In addition, he 
specifically alleged that his dry eye syndrome was due to in-
service exposure to chemical agents.  At the outset, the 
Board notes that the Veteran's DD Form 214 does not show that 
he had service in the Republic of Vietnam and it is not 
contended otherwise.  Rather, it reveals that his only 
foreign active duty was in Europe.  As the veteran did not 
serve in Vietnam during the Vietnam era, the presumption of 
exposure to herbicide agents, to include Agent Orange, is not 
applicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The Veteran's DD Form 214, reflects that his Military 
Occupational Specialty MOS) was as a medical specialist with 
six weeks of training in 1979.  The Veteran does not contend, 
and there is no evidence of record that shows, that he has 
any education or training in determining the diagnosis or 
etiology of diseases, to include eye disorders.  There is no 
service personnel or treatment record that shows that he was 
exposed to chemical agents but even assuming such exposure, 
the fact remains that his service treatment records are 
negative for any complaints or findings of a dry eye 
syndrome, and more importantly, there is no competent medical 
evidence of record which shows that he currently has a dry 
eye syndrome or current residuals of an injury to either eye.  
As previously stated, service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  There is post-service medical evidence of 
conjunctivitis but it was first reported many yeas after the 
Veteran's separation from service and there is no competent 
evidence that links this disorder to any incident of active 
duty.  The post-service medical evidence includes an 
examination of the eyes in November 1999.  That evaluation, 
like the separation examination, was negative for any 
findings relating to conjunctivitis and dry eye syndrome.       

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has a bilateral eye 
disorder, to a dry eye syndrome and conjunctivitis, which is 
related to his period of active military service, to include 
claimed in-service exposure to chemical agents.  However, as 
noted above, while the Veteran had 6 weeks of medical 
training in 1979, there is no indication that he is competent 
to diagnose eye diseases.  His statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issue involves 
questions of medical diagnosis and causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses such medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he has a bilateral 
eye disorder, to include a dry eye syndrome and 
conjunctivitis, that is related to his period of active 
military service, to include claimed in-service exposure to 
chemical agents, is not competent evidence.  

In summation, while the Veteran's service treatment records 
show intermittent treatment for hyperopia, the Board notes 
that hyperopia is a refractive error and a refractive error 
is not a disability for VA compensation purposes absent 
aggravation by a superimposed injury.  38 C.F.R. § 3.303(c); 
VAOPGCPREC 67-90; VAOPGCPREC 82-90; VAOPGCPREC 11-1999.  In 
this regard, although the Veteran's service medical records 
reflect that he was diagnosed with a superficial right eye 
corneal abrasion, there is no medical evidence or competent 
opinion to show that the corneal abrasion aggravated the 
Veteran's hyperopia.  It is apparent that the abrasion healed 
without any residuals given the separation examination and 
the post-service VA examination in November 1999, which 
showed no abrasion or any other residuals of an eye injury.  
In addition, the first post service medical evidence of an 
eye disorder is in 2004, over four and a half years after the 
Veteran's separation from the military.  There is no 
competent opinion that links the Veteran's current eye 
disorder, diagnosed as conjunctivitis well over 7 years after 
he was evaluated for eye pain during service and treated for 
a superficial corneal abrasion, to his period of active 
military service, to include claimed in-service exposure to 
chemical agents.  There is also no competent medical evidence 
showing a current diagnosis of a dry eye syndrome.  
Therefore, in view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral eye disorder, to 
include a dry eye syndrome and conjunctivitis.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Prostate Disorder, to Include Hypertrophy

Factual Background

The veteran's service treatment records show that in April 
1985, he was treated for complaints of urinary frequency.  
The physical examination showed that the Veteran's prostate 
was symmetrical and non-tender.  The assessment was 
prostatitis.  The records reflect that in April 1999, the 
Veteran underwent a retirement examination.  At that time, 
his genitourinary (GU) system was clinically evaluated as 
"normal."  The Veteran denied frequent or painful urination 
and the clinical evaluation was negative for any findings 
relating to a prostate disorder.  

In November 1999, the Veteran underwent a VA examination 
which was conducted by QTC Services.  The examination was 
negative for any abnormal findings that were attributed to a 
prostate disorder and no relevant diagnosis was recorded. 

Private medical records, dated from August 1999 to August 
2005, show that in October 2004, the Veteran had a 
computerized tomography (CT) scan taken of his pelvis due to 
complaints of abdominal pain.  The CT scan was reported to 
show an enlarged prostate gland (prostatic hypertrophy).

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a prostate disorder, to include prostatic 
hypertrophy and prostatitis.  In this regard, although the 
Veteran's service treatment records show that he was treated 
on one occasion for prostatitis, the Board notes that it is 
apparent that this episode was acute and transitory and 
resolved with no residual disability given the normal 
separation and post-service November 1999 examinations.  In 
addition, there is no competent medical evidence showing a 
current diagnosis of prostatitis.    

The first post-service medical evidence of a prostate 
disorder is in October 2004, over five years after the 
Veteran's separation from the military.  Private medical 
records reflect that in October 2004, the veteran underwent a 
CT scan of the pelvis which was reported to show prostatic 
hypertrophy.  With respect to negative evidence, there is a 
significant gap in time between the in-service episode of 
prostatitis (1985) and the initial diagnosis of an enlarged 
prostate gland (2004).  The Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

In the instant case, there is no competent medical evidence 
of record which links the Veteran's prostate disorder, 
currently diagnosed as prostatic hypertrophy, to his period 
of active military service.  Specifically, there is no 
competent medical evidence of record which relates the 
Veteran's current prostatic hypertrophy to his in-service 
diagnosis of prostatitis.  

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has a prostate disorder 
that is related to his period of active service.  However, 
while he had six weeks of medical training in 1979, the 
Veteran has not been shown, nor has he contended to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation of his current 
enlarged prostate, which was demonstrated by a CT scan, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  There are reports of 
separation and post-service medical examinations performed by 
physicians and there is no indication in these reports of the 
contended causal relationship.  

In summation, the Board finds that there is no competent 
evidence on file linking the Veteran's current prostate 
disorder, diagnosed as prostatic hypertrophy, to service or 
to any incident of active duty, despite his assertions that 
such a causal relationship exists.  The only evidence of a 
prostate disorder during service was the Veteran's in-service 
diagnosis of prostatitis.  However, this condition was acute 
and transitory and resolved with any residual disability as 
evidenced by the normal separation and post-service November 
1999 examinations, along with the considerable gap in time 
before a pertinent post-service diagnosis was established.  
There is no competent medical evidence showing that the 
Veteran has a recurrent episode of prostatitis, and there is 
no competent medical evidence of a current diagnosis of 
prostatitis.  Accordingly, service connection for a prostate 
disorder, to include prostatic hypertrophy and prostatitis, 
is not warranted.    

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g. Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert, supra.  

C.  Hypercholesterolemia or 
a Chronic Disability Manifested by High Cholesterol

The Board finds that service connection for elevated serum 
cholesterol (shown by a blood study) or hypercholesterolemia 
is not warranted.

Hypercholesterolemia is not a disability for which VA 
compensation benefits are payable.  Hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities.  See 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It 
is also pertinent to note that the term "disability," as 
used for VA purposes, refers to a condition resulting in an 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In this case, there is no indication 
that the Veteran's hypercholesterolemia is manifested by any 
such impairment.

The only manifestation of the Veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia.  There are no symptoms, clinical findings, 
or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The Veteran has presented no competent medical evidence to 
the contrary.  His assertion that elevated cholesterol is 
itself a disability is not competent medical evidence because 
he is not competent to give an opinion as to whether a 
laboratory finding constitutes a disease or disability, or is 
the manifestation of such, for VA compensation purposes.  See 
Layno, 6 Vet. App. at 465, 470; Routen v. Brown, 10 Vet. App. 
at 183, 186; Espiritu, 2 Vet. App. at 492.  

The Board also recognizes the Veteran's contention that he 
has high cholesterol due to his service-connected 
hypertension.  However, there is no competent evidence of 
record showing such a relationship and it would not alter the 
fact that hypercholesterolemia is a laboratory finding that 
is not, by itself, productive of any functional impairment.  
Simply put, hypercholesterolemia is not a disability for VA 
compensation purposes.  In addition, there is no competent 
medical evidence of record which shows that the Veteran has 
an underlying chronic disability manifested by an elevated 
serum cholesterol.      

In light of the above, the Board finds that service 
connection for a hypercholesterolemia is not warranted.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303 (2008); 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996); Allen, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

D.  PTSD

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

The Veteran reports that because of his service-connected low 
back disability, he experiences a lot of pain.  He contends 
that due to the constant pain, he has developed PTSD.  In 
this regard, his statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the Veteran has any training in the diagnosing or 
determining the etiology of psychiatric diseases such as 
PTSD, nor is it contended otherwise.  Therefore, his opinion 
that he currently has PTSD which is related to either his 
period of active service or to his service-connected low back 
disability, is not competent evidence.

The Board finds that the preponderance of the evidence is 
against the claim of service connection for PTSD.  In this 
regard, the Board observes that the only psychiatric 
diagnosis shown during the Veteran's period of active service 
was a diagnosis of situational anxiety, which was noted in 
December 1979 or many years before a post-service diagnosis 
of a psychiatric disorder is apparent.  (Emphasis added.)  At 
that time, the Veteran had just recently been transferred to 
Germany and was feeling upset.  The remaining records are 
negative for any complaints or findings of a psychiatric 
disorder, to include PTSD.  The Veteran's retirement 
examination, dated in April 1999, shows that at that time, he 
was clinically evaluated as "normal" for psychiatric 
purposes.      

Medical evidence is required to establish a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of PTSD.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the veteran's claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert, supra.     


V.  Increased Rating Claim

A.  Factual Background

The Veteran's service treatment records show intermittent 
treatment for low back pain.  The records reflect that in 
November 1997, the Veteran had a magnetic resonance imaging 
(MRI) taken of his lumbosacral spine.  The MRI was 
interpreted as showing degenerative disc disease at L5-S1, 
with mild narrowing of the disk space and disk desiccation.  
There was a mild disk bulge at that level which was mildly 
impinging on the anterior aspect of the thecal sac.  Upon the 
veteran's April 1999 retirement examination, he was diagnosed 
with degenerative disc disease of the lumbar spine.       

In November 1999, the Veteran underwent a VA examination 
which was conducted by QTC Services.  At that time, he stated 
that he had chronic low back pain.  The examination of the 
lumbar spine revealed evidence of mild left paraspinal muscle 
spasm at L4-5 and L5-S1.  There was no evidence of bony 
tenderness to palpation.  Active flexion was to 65 degrees, 
with pain.  Active extension was to 15 degrees, with pain.  
Active lateral flexion was to 20 degrees, bilaterally, with 
pain.  Active rotation was to 30 degrees, bilaterally, with 
pain.  There was no weakness, fatigue, or incoordination.  
There was no evidence of radiculopathy, atrophy, or sensory 
abnormalities.  X-rays failed to show any abnormalities.              

By a January 2001 rating action, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
at L5-S1.  The RO assigned a 20 percent disability rating 
under Diagnostic Codes 5010-5293, effective from September 1, 
1999, for the Veteran's service-connected low back 
disability.   

Private medical records show that in October 2002, the 
Veteran underwent surgery for his lumbosacral spine.  Prior 
to surgery, the Veteran had been experiencing chronic low 
back pain with radiation of the pain into the left lower limb 
down to the left knee joint, and into the right lower limb.  
The Veteran was diagnosed with degenerated and protrusion of 
the lumbar intervertebral disc at L5-S1, which was severe, 
with acquired central canal stenosis.  He was also diagnosed 
with degenerative facet neural foraminal stenosis at L4-5 and 
L5-S1, and bilateral L5-S1 radicular syndrome of lower limb.  
He underwent a bilateral laminectomy at L4, facetectomy and 
foraminotomy, with decompression of the cauda equine and 
nerve roots at L5, bilateral.  Additional private medical 
records reflect that after the Veteran's surgery, he 
developed a postoperative abscess.  Thus, in December 2002, 
the Veteran underwent an operation where the lumbar wound was 
re-opened and a partial laminectomy with evacuation of the 
abscess was conducted.     

By an April 2004 rating action, the RO assigned a temporary 
100 percent evaluation for convalescence following surgery of 
the low back, from October 9, 2002 to January 31, 2003.  The 
RO further noted that from February 1, 2003, the Veteran's 20 
percent evaluation was reinstated.   

In August 2004, the Veteran underwent a VA examination.  At 
that time, he stated that his surgery had been successful in 
that the numbness to his right lower extremity had resolved.  
According to the Veteran, the pain remained centralized in 
the low back with only occasional radiation in the lower 
extremities, lasting only a few minutes in the legs.  He 
indicated that he still had constant low back pain.  The 
Veteran denied exacerbations that required him to be bed-
bound due to the low back.  He reported that he experienced 
the sensation of weakness and stiffness of the right leg with 
prolonged sitting, and mild numbness of the right foot with 
prolonged sitting.  According to the Veteran, he continued to 
work 60-hour weeks that included traveling.  

The physical examination showed that there was no scoliosis.  
There was symmetry and fluid motion of the spine in all 
motions.  There was no atrophy, guarding, muscle spasm, or 
muscle faciculations.  Lumbar lordosis appeared within normal 
limits or perhaps slightly exaggerated with mild abdominal 
obesity noted.  The Veteran noted a sense of "pulling" with 
range of motion movements; no overt pain.  Forward flexion 
was to 60 degrees; extension was to 15 degrees; left lateral 
flexion was to 20 degrees; right lateral flexion was to 20 
degrees; left lateral rotation was to 25 degrees; and right 
lateral rotation was to 25 degrees.  There was diffuse focal 
tenderness to deep palpation of the bilateral gluts.  
Straight leg raising was to 70 degrees, bilaterally, without 
complaints of increased pain.  Lasegue's sign was negative, 
bilaterally.  Upon neurological examination, muscle tone and 
bulk were within normal limits.  Sensation was intact to pin 
prick of the left lower extremity, but with the right lower 
extremity, there was impaired pin prick of the lateral thigh 
and lateral calf (hypalgesic) and over the lateral foot 
(analgesic).  Strength was 5/5, bilaterally.  Deep tendon 
reflexes (DTRs) were 2+, bilateral knee jerks, 2+ left ankle 
jerk, and absent right ankle jerk.  Babinski downgoing, 
bilaterally.  The diagnosis was status-post surgical 
decompression at L4-5 and L5-S1 for the following: history of 
congenital lumbar spinal central stenosis and neural 
foraminal stenosis; degenerative joint and disc disease at 
L4-5 and L5-S1; history of disc protrusion at L5-S1; status-
post surgical drainage deep wound infection in December 2002; 
residual impaired sensation right S1 distribution post-
operatively; and residual low back pain, post-operatively.             

In an October 2004 rating action, the RO stated that based on 
evidence showing diminished sensation in the Veteran's right 
lateral thigh and calf, a separate 10 percent disability 
rating under Diagnostic Code 8520 was warranted for sciatic 
neuropathy of the right lower extremity, effective from March 
3, 2003.  

Private medical records show that in April 2005, the Veteran 
underwent a bilateral laminectomy at L3, facetectomy and 
foraminotomy with decompression of cauda equine and nerve 
roots, with additional segments at L4-5, and S1.  In the 
operative report, the attending physician stated that the 
Veteran had experienced a recurrence of his back and leg 
pain, with weakness of the right leg with dragging of the leg 
when walking.  The post-operative diagnoses were the 
following: lumbar disk degenerative and protrusion at L6-S1; 
spinal stenosis, lumbar, L1-L2 to L3-L4; compression of the 
spinal nerve root at L5-6, L6-S1, L4-5, L3-4, L2-3, and L1-2; 
and sciatica.       

Private medical records reflect that in September 2005, the 
Veteran underwent a laminectomy at L5, facetectomy and 
foraminotomy with decompression of cauda equine and nerve 
root, with additional segments at L6 and S1.  The 
postoperative diagnoses were the following; degenerative and 
protruded disk at L6-S1; degenerative and hypertrophic facet 
foraminal compression of spinal nerve roots at L4-5, L5-6, 
and L6-S1; cicatricial nerve root entrapment at L5-6 and L6-
S1; lumbar spinal congenital stenosis at L1-2, L2-3, L3-4, 
L4-5, and L5-6; instability of joint at L5-6, and L6-S1; and 
dural laceration with cerebrospinal fluid leak.     

By an April 2006 rating action, the RO assigned a temporary 
100 percent evaluation for convalescence following surgery of 
the low back, from April 29, 2005 to October 31, 2006.  The 
RO further noted that from November 1, 2006, the Veteran's 20 
percent evaluation was reinstated.  In addition, the RO 
granted service connection for urinary incontinence, as 
secondary to the service-connected low back disability.  The 
RO assigned a 20 percent disability rating, effective from 
April 29, 2005, for the Veteran's service-connected urinary 
incontinence.    

Private medical records show that in March 2006, it was 
discovered that one of the surgical screws had backed out and 
the screw head was impacting on a nerve.  The Veteran 
underwent a removal of posterior segmental instrumentation.  
The postoperative diagnoses were the following: lumbar spinal 
canal stenosis; lumbar disc degeneration and herniation; 
radicular syndrome of the lower limb; and post-laminectomy 
syndrome.  

A VA examination was conducted in November 2006.  At that 
time, the Veteran stated that he had ongoing chronic low back 
pain and radicular symptoms.  Prolonged sitting, standing, 
and even lying down increased the pain.  The Veteran 
indicated that he had physical therapy and aquatic therapy 
twice a week.  He noted that he was no longer able to 
participate in sports or outside activities such as hiking.  
He further stated that he was unable to perform household 
chores, or even walk comfortable due to worsening radicular 
symptoms.  The Veteran was able to groom himself and transfer 
from seated to standing, and vice versa.  Any distance 
driving was prohibited due to his pain worsening with 
prolonged sitting.  Upon physical examination, the examiner 
stated that the Veteran wore a lumbosacral spine corset.  
There was diffuse tenderness throughout the lower dorsal 
spine and the entire lumbosacral spine.  Bilateral S1 joints 
were painful to palpation; Gaenslen's test was negative, 
bilaterally.  The Veteran sat and stood with obvious 
difficulty.  His gait was not antalgic but it was markedly 
slowed.  He was unable to toe walk; however, he could heel 
walk for a very short distance (quickly developed cramping 
pain in the right calf).  LSR was positive bilaterally (to 30 
degrees on the left and to 20 degrees on the right) 
indicating sciatica.  Forward flexion was to 35 degrees; 
dorsiflexion was to 20 degrees; symmetrical right and left 
lateral rotation at 20 degrees; right lateral flexion was to 
20 degrees; and left lateral flexion was to 18 degrees.  
Patellar and ankle jerks were 2+ symmetrical, and 1+ 
symmetrical.  The diagnosis was chronic low back pain, 
secondary to degenerative disc disease/degenerative joint 
disease of the lumbosacral spine, status-post five surgeries 
including discectomy, laminectomy, and fusion, with residual 
severe loss of motion in multiple plains, sciatica, and 
bilateral sacroillitis.         

In a January 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from 20 percent to 40 percent disabling under 
Diagnostic Codes 5010-5293, effective from November 1, 2006.      

Private medical records reflect that in November 2007, the 
Veteran underwent an electromyography (EMG) and a nerve 
conduction study (NCS) due to complaints of increased low 
back pain and numbness in his lower extremities.  Following 
the tests, he was diagnosed with peripheral neuropathy, 
bilateral, and right L4 and L5 radiculopathy, chronic, mild.     

Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505 (2007).  In this regard, the Court 
has recognized that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms what would warrant different ratings."  
Id.

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back with radiating pain 
and numbness down his right leg.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu, 2 Vet. App. 
at 492.    

Since the Veteran filed the current claim on appeal regarding 
a disability of the spine, VA twice amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Specifically, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54345- 49 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003. 67 
Fed. Reg. 51455-58 (2003).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to 
application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36- 
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating.  Severe limitation of motion is rated 40 
percent.  38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 
2003).

Also prior to September 26, 2003, lumbosacral strain was 
evaluated under DC 5295.  Under DC 5295, a 20 percent rating 
was warranted for lumbosacral strain where there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwatie's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  Id.  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  Moderate intervertebral disc 
syndrome is rated 20 percent.  A 40 percent evaluation 
contemplates severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling is available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. § 
4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now DC 
5243), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The current rating 
criteria found in diagnostic codes (DC's 5235-5243) include 
DC 5242 for degenerative arthritis, and DC 5243 for 
intervertebral disc syndrome.  As noted above, effective 
September 26, 2003, intervertebral disc syndrome is now 
evaluated under DC 5243 and is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior DC 5293 in effect as of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4). Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

At the outset, the Board notes that as to any complaints the 
Veteran had during the appeal period both before November 1, 
2006, and after, about pain radiating down his right lower 
extremity, these symptoms were separately rated in an October 
2004 rating decision where service connection was granted for 
sciatic neuropathy of the right lower extremity.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  A separate 10 percent 
rating was assigned for that disability, effective from March 
3, 2003.  In addition, the RO granted a separate 20 percent 
disability rating for urinary incontinence secondary to the 
service-connected low back disability, effective from April 
29, 2005.  There is also no medical evidence of a neurologic 
disability associated with or due to the lumbosacral spine 
disorder, which warrants a separate compensable rating other 
than the already service-connected sciatic neuropathy of the 
right lower extremity and service-connected urinary 
incontinence.   

A Rating in Excess of 20 Percent for a Low Back Disability 
Prior to November 1, 2006

The medical evidence does not show that the Veteran's disc 
disease of the lumbar spine was manifested by more than 
moderate intervertebral disc syndrome prior to November 1, 
2006, save for the periods from October 9, 2002 to January 
31, 2003, and from April 29, 2005 to October 31, 2006 (when 
the Veteran was in convalescence for back surgeries and was 
granted temporary total [100 percent] ratings for those 
periods of time).  Thus, a rating in excess of 20 percent 
under Diagnostic Code 5293 is not warranted.  While an August 
2004 examination showed an absent ankle jerk, there is no 
medical evidence of acute attacks of intervertebral disc 
disorder during this time.  In the August 2004 VA 
examination, the Veteran denied exacerbations that required 
him to be bed-bound due to the low back.  In addition, he 
stated that he continued to work 60-hour weeks that included 
traveling.  The Board recognizes that in the November 1999 VA 
examination, the Veteran had mild left paraspinal muscle 
spasm at L4-5 and L5-S1.  However, in the August 2004 VA 
examination, there was no muscle spasm.  Moreover, although 
absent right ankle jerk was shown in the August 2004 VA 
examination, as stated above, a separate 10 percent 
evaluation was assigned for neurological symptoms 
characterized as sciatic neuropathy of the right lower 
extremity, effective from March 3, 2003.  Thus, the evidence 
does not warrant a higher evaluation under pre- revision disc 
disease criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  

The medical evidence does not show that the Veteran's disc 
disease of the lumbar spine was manifested by more than 
moderate limitation of motion prior to November 1, 2006.  
Thus, a rating in excess of 20 percent under Diagnostic Code 
5292 is not warranted.  The Board notes that as the Veteran's 
rating was compensable under joint-specific guidelines, any 
findings of minor arthritic changes (noted in clinical 
reports) are not to be rated separately.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2001).  See also 38 C.F.R. § 
4.14 (the evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided).  It is 
apparent that the Veteran experienced chronic pain and 
limitation of motion prior to November 1, 2006.  However, the 
Veteran's functional limitations due to weakness, fatigue 
etc., were fully considered in the assignment of the 20 
percent evaluation.  See DeLuca, supra.  There is no medical 
evidence to show additional loss of function (i.e., motion) 
of the lumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or additional functional 
loss due to weakened movement, excess fatigability, 
incoordination, or flare-ups of such symptoms, to a degree 
that would support a rating in excess of 20 percent prior to 
November 1, 2006.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
supra. 

The Board also finds that the evidence does not support the 
assignment of a 40 percent rating under former DC 5295 
pertaining to lumbosacral strain.  While VA and private x-ray 
reports show degenerative disc disease, the records do not 
show that the Veteran's disability is manifested by listing 
of the whole spine to the opposite side, nor is there any 
indication of a positive Goldthwaite's sign.  The presence of 
muscle spasm was consistent with the 20 percent rating 
assigned prior to November 1, 2006, and although that was 
shown in November 1999, muscle spasm was not shown in August 
2004.  Further, prior to November 1, 2006, the objective 
evidence showed that the Veteran was able to flex his back to 
60 degrees and could bend laterally to 20 degrees on each 
side.  Thus, it does not appear that the Veteran had more 
than moderate limitation of motion or limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
loss of lateral motion prior to November 1, 2006.  Therefore, 
a rating in excess of 20 percent prior to November 1, 2006, 
under the old or current applicable rating criteria is not 
warranted.  

In summation, the relevant period prior to November 1, 2006, 
save for the periods from October 9, 2002 to January 31, 
2003, and from April 29, 2005 to October 31, 2006 (when the 
Veteran was in receipt of a total (100 percent) rating for 
his back disability based upon convalescence after back 
surgeries [38 C.F.R. § 4.30]), the Veteran's service-
connected low back disability was symptomatic and productive 
of functional impairment but it was not manifested by more 
than moderate limitation of motion of the lumbar spine or 
more than moderate intervertebral disc syndrome; limitation 
of flexion of the thoracolumbar spine to 30 degrees or less; 
.incapacitating episodes of intervertebral disc syndrome 
necessitating bedrest prescribed by a physician; or any 
neurological defect, including but not limited to bowel and 
bladder impairment, warranting a separate compensable rating 
(other than radiculopathy of the right lower extremity, rated 
10 percent from March 3, 2003; and urinary incontinence, 
rated 20 percent from April 29, 2005). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 20 percent for his degenerative disc disease of the 
lumbar spine at L5-S1 prior to November 1, 2006.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, supra; Ortiz, supra.  

A Rating in Excess of 40 Percent on and After November 1, 
2006

The Board further determines that the evidence preponderates 
against the Veteran's claim for a rating in excess of 40 
percent for his service-connected degenerative disc disease 
of the lumbar spine at L5-S1 on and after November 1, 2006.  
From November 1, 2006, the Veteran has received the maximum 
disability rating (40 percent) under DC's 5292 and 5295 
(2002).  The medical evidence does not show that his disc 
disease is productive of more than severe (or more nearly 
approximates profound) intervertebral disc syndrome.  While 
it is evident that the Veteran has recurrent episodes of 
incapacitating back pain, the 40 percent rating takes into 
account significant symptomatology.  Since November 1, 2006, 
the preponderance of the evidence is against a finding of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, and little intermittent relief.  
Thus a rating in excess of 40 percent is not warranted under 
the former version of Diagnostic Code 5293.  In addition, 
none of the medical evidence of record indicates that since 
November 1, 2006, the Veteran has unfavorable ankylosis of 
the lumbar spine or ankylosis of the entire thoracolumbar 
spine, as would be required for a higher rating of 50 percent 
under Diagnostic Code 5289 (2002) or Diagnostic Code 5237 
(2008) respectively. 

There is no question that pain is a major component of the 
Veteran's lumbar spine disability.  The Board has considered 
the applicability of DeLuca, supra, including whether there 
is a basis for assigning a rating in excess of 40 percent due 
to additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  However, 
the 40 percent rating, effective from November 1, 2006, is 
the maximum evaluation allowed under the DCs for limitation 
of motion (DC 5292 and, since September 26, 2003, DCs 5237, 
5242, 5243).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
scheduler rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board observes that 38 C.F.R. § 4.40 does not 
require a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Even with consideration of the 
effects of pain and functional loss, the disability is not 
comparable to unfavorable ankylosis of the thoracolumbar 
spine.  That is, the Board does not find that the disability 
more nearly approximately the criteria for a 50 percent 
evaluation.          

Additionally, the Board notes that the Veteran has not 
reported, and the medical evidence does not show, that since 
November 1, 2006, he has experienced incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the previous twelve months, as would 
be necessary for the next higher rating of 60 percent under 
DC 5243 (2008).  The Board recognizes that the Veteran is 
unable to participate in sports or outside activities.  
However, he has physical therapy and aquatic therapy twice a 
week.  The Veteran's service connected lumbar spine 
disability is manifested by limitation of motion and pain, 
but not by ankylosis of the thoracolumbar spine or 
incapacitating episodes lasting six weeks in the past year 
necessitating bedrest prescribed by a physician.  Therefore, 
on and after November 1, 2006, a rating in excess of 40 
percent is not warranted under Diagnostic Codes 5289, 5293 
(2002), or Diagnostic Codes 5237, 5242, 5243 (2008).    

In summation, from November 1, 2006, the Veteran's low back 
disability has been manifested by limitation of motion and 
pain, but not by ankylosis of the thoracolumbar spine, more 
than severe intervertebral disc syndrome, or incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician; or any neurological 
defect, including but not limited to bowel and bladder 
impairment, warranting a separate compensable rating (other 
than radiculopathy of the right lower extremity, rated 10 
percent from March 3, 2003; and urinary incontinence, rated 
20 percent from April 29, 2005).   

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 40 percent for his degenerative disc disease of the 
lumbar spine at L5-S1 on and after November 1, 2006.  38 
U.S.C.A. § 5107(b); see also Gilbert, supra; Ortiz, supra.


VI.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's low back disability which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for status-post 
tonsillectomy with a history of chronic tonsillitis and 
pharyngitis is granted.   

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left shoulder 
disability, to include residuals of an injury to the left AC 
joint; the appeal is granted to this limited extent only.  

Entitlement to service connection for a bilateral eye 
disorder, to include a dry eye syndrome and conjunctivitis, 
is denied.    

Entitlement to service connection for a prostate disorder, to 
include prostatic hypertrophy and prostatitis, is denied.    

Entitlement to service connection for hypercholesterolemia or 
a chronic disability manifested by an elevated serum 
cholesterol is denied.   

Entitlement to service connection for post-traumatic stress 
disorder is denied.   

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine at L5-S1 prior 
to November 1, 2006, is denied.  

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine at L5-S1, on 
and after November 1, 2006, is denied.   





REMAND

In view of the Board's decision above, the Veteran's claim 
for service connection for a left shoulder disability, to 
include residuals of an injury to the left AC joint must be 
adjudicated on a de novo basis without regard to the finality 
of the January 2001 rating decision.   

The Board further notes that, in light of the Veteran's 
service treatment records which reflect that an x-ray taken 
in January 1993 was interpreted as showing a very mild 
widening of the left AC joint, and given the current 
diagnosis of tendonitis of the left shoulder, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any left shoulder disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    

In regard to the Veteran's claim for service connection for a 
cervical spine disability, including degenerative disc and 
joint disease, the Board observes that according to the 
Veteran's service treatment records, in May 1994, he was 
treated after complaining of tightness in his neck of one 
months' duration.  The diagnosis was facet dysfunction of the 
cervical spine.  In the April 1999 retirement examination 
report, the Veteran's spine and other musculoskeletal system 
was clinically evaluated as "normal."  Upon a review of 
post-service evidence, private medical records show that x-
rays taken in August 2005 of the Veteran's cervical spine 
were interpreted as showing mild degenerative disc disease at 
C3-4 and C5-6, and mild neural foraminal stenosis at C4-5, 
C5-6, and C6-7.  In light of the in-service diagnosis of 
facet dysfunction of the cervical spine, and the current 
diagnosis of a cervical spine disability, including 
degenerative disc and joint disease, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any cervical spine disability that is 
present.  Id.    

In regard to the Veteran's claim of entitlement to service 
connection for shingles, the Board notes that the RO has 
denied his claim on a direct basis.  In the January 2007 
rating decision, the RO noted that the Veteran's service 
medical records were negative for any complaints or findings 
of shingles, and that although post-service evidence 
indicates that he experienced shingles in 2005, the RO 
concluded that there was no evidence of record linking the 
Veteran's shingles to his period of active military service.  
However, the Board observes that in the Veteran's substantive 
appeal, dated in May 2008, he maintained that his shingles 
was secondary to his service-connected nerve problems from 
his back surgeries.  In this regard, there is no evidence 
showing that the RO has considered the veteran's claim on a 
secondary basis, and as such, this issue must be remanded so 
that the RO can undertake the necessary development.  See 8 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); and 
an amendment to 38 C.F.R. § 3.310, effective October 10, 
2006.  See 71 Fed. Reg. 52744 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure compliance with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  

2.  The RO must adjudicate the veteran's 
claim for service connection for shingles 
on a secondary basis, as secondary to his 
service-connected low back disability 
and/or service-connected sciatic 
neuropathy of the right lower extremity.  
Any additional development that is 
indicated by this adjudication should be 
conducted, to include a VA examination, if 
deemed necessary.   

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any left shoulder disability, 
to include any residuals of an injury to 
the left AC joint, and any cervical spine 
disability, to include degenerative disc 
and joint disease.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
specifically review the Veteran's service 
treatment records, which show that in 
January 1993, an x-ray was interpreted as 
showing a very mild widening of the left 
AC joint, and in May 1994, the Veteran was 
diagnosed with facet dysfunction of the 
cervical spine. 

After a review of the relevant evidence in 
the claims file, the physical examination 
and any diagnostic studies or tests that 
are deemed necessary, the examiner must 
address the following questions:   

(a) Is it at least as likely as not (50 
percent or greater probability) that 
any disability of the left shoulder, to 
include tendonitis of the left 
shoulder, began during service or is 
otherwise linked to any incident of 
service, to include an x-ray showing a 
very mild widening of the left AC 
joint.

(b) Is it at least as likely as not (50 
percent or greater probability) that 
any current cervical spine disability, 
to include degenerative disc and joint 
disease, began during service or is 
otherwise linked to any incident of 
service, to include the in-service 
diagnosis of facet dysfunction of the 
cervical spine.      

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the Veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


